 

EAST PENN manufacturing co., inc.

 

EAST PENN POLICIES AND PROCEDURES MANUAL

 

Revision No,: 7 | Effective Date; 11-1-02 Page 1 of 6 | Change # 3722

 

 

 

Approved By: Rebert D, Harrop Document No.; EPPM\PERSISECI3A. DOC

 

East Penn Manufacturing Inc. Company Code of Conduct

Statement of Policy:

Rules and regulations are essential to the efficient, orderly and safe operation of the Company.
They are also intended to inform employees about the standards of behavior expected in the
workplace. The following Code of Conduct is established for the guidance and protection of all
employees at East Penn Manufacturing Co., Inc, and to create a positive workplace in which all
employees treat each other with respect, The rules are fundamental in character and designed to
give us a more efficient and successful operation, se

It is the policy of East Penn to be patient, sympathetic, fair and tolerant in the administration of
the Company Code of Conduct. It is the sincere desire of management to assist the members of
our Company in every way possible so that all of us may go forward together successfully into
the future. Willful, inoxcusable violations of these rules will be dealt with firmly under a
uniform policy that applies equally to all employees and departments. The Company remains
strongly committed to fully complying with all federal, state, and. local laws regarding
discrimination and employment, Accordingly, absences excusable under statutes such as the
Family and Medical Leave Act or the Americans with Disabilities Act will not cause an
employee to be subject to disciplinary action. me

Confidentiality:

Confidential information, knowledge, or data obtained as a result of employment with East Penn
Manufacturing Company, Inc, may- not be divulged to persons outside the Company, unless
authorized by the Company in writitig. Examples of this type of information include but are not
limited to the company phone directory or employee lists not otherwise available to the public,
Company’s trade secrets, private or secret processes, and information of the Company
concerning its business, customers, vendors, products and services, and their respective
development, procurement, sales activities and procedures, promotion and pricing techniques,
and credit and financial data concerning customers and vendors, customer lists, production
processes, or anyother type of similar information that, if disclosed, could be detrimental to the
Company, or.its employees, customers or others with whom the Company does business.

Environmental Health and Safety (EHS) Performance Standards

East Penn, Manufacturing Company, Inc, is committed to providing a safe and healthful
environment for all employees and the surrounding community, As a condition of employment,
each employee is responsible for performing his or her job safely and for minimizing the risk of
injury to themselves and fellow employees, contractors, and visitors, All employees ate expected
to subscribe to proper environmental, safety, and health practices. East Penn expects all
employees to report any safety-related incidents or exposures immediately to their supervisor or
a health and safety professional. Prompt, voluntary notification of such incidents or exposures
will be given positive consideration in the investigation of any environmental, health and safety
violation.

Case 1:21-cv-00229 Document 1-4 Filed 03/22/21 Page 1of5

 
 

EAST PENN manufacturing co., inc.

 

EAST PENN POLICIES AND PROCEDURES MANUAL

 

Revision No.; 7 | Effective Date; 11-1-02 Page 2 of 6 [ Change #3722

 

 

 

Approved By: Robert D, Harrop Document No.: EPPMPERS\SECI3A. DOC

 

East Penn has identified guidelines on expected environmental, health, and safety (EHS)
performance, These guidelines include, but are not limited to the safety practices outlined below.

Required Safety Practices
* Use of proper hygiene practices where required in lead-exposed areas

- Shower at end of shift
- No dry sweeping
- Clean shaven at point of respirator contact
- Handle company provided uniforms in proper manner and do not remove fram.
company premises +
Hygiene practice before breaks and lunch (¢.g., vacuuming, washing hands)
Maintain ventilation system
Keep work area clean and organized
Consume food, drinks, and tobacco products and apply cosmetics in authorized areas only
Use personal protective equipment (PPE) properly and as assigned _
Safety glasses and steel-toed shoes are minimum PPE for all plant assignments
Use proper work permits arid procedures for a) hotwork b) lockout/tagout and ¢) confined
space entry
Always promptly report unsafe conditions and acts to your supervisor, including near misses
Use equipment properly and as designed tense mare
‘Do not use defective equiprnent a
Use ladders or approved platforms only for elevated work and follow proper fall protection
procedures and practices — -
Secure oxygen, acetylene and other cylinders in upright position
All guards must be in place before operating equipment
Proper handling and disposal of wastes’and recyclable material is required
Proper use and storage of chemicals is required
Head protection is required at the Smelter, construction sites, whenever overhead work is
performed and when operating material handling equipment except for hand jacks and walkie
riders . - .
e Accurately complete information on accident reports, accident investigations, insurance
forms, and/or other envitonmental, health or safety documents.
« Attend all cofmpany-scheduled medical exams and appointments
Long or loose hair, jewelry, and clothing pose the potential of becoming entangled in
iiachinery or‘moving equipment. To reduce the chance of injury, loose hair, loose jewelry,
and loose clothing can not be permitted in production areas,

Policy Guidelines:

The Code of Conduct has been divided into three (3) groups, namely Group I, Group Hf and
Group II. Violations of rules in Group I and II will result in progressive discipline, The steps of
progressive discipline may not be followed in the event that multiple violations occur within a
short period of time or if the employee is absent from work. A single violation of a rule in
Groups I or II will generally not be used for purposes of progressive discipline if there is no
further violation of that rule or another rule within twelve (12) months from the date of the first
infraction; exceptions to this include but are not limited to a second occurrence of working under
the influence of alcohol or illegal drugs or repeated patterns of unwelcome behavior.

Case 1:21-cv-00229 Document 1-4 Filed 03/22/21 Page 2of5
 

EAST PENN manufacturing co., inc.

 

EAST PENN POLICIES AND PROCEDURES MANUAL

 

Revision No! 7 | Bffective Date: 11-1-02 Page 3 of 6 | Change #3722

 

 

 

Approved By: Robert D, Harrop Document No,; EPPM\PERS\ISECT3A.DOC

 

Employees who are within their Introductory Period can be terminated with any single infraction
of the Code of Conduct.

Any of the following combination of violations within a twelve-month period is considered just
cause for termination of employment:
* Three (3) violations of a riile or rules in Group [; or
* Two (2) violations of a rule or rules in Group IT; or
e One (1) violation of a rule in Group MI; or
¢ Two (2) violations of a rule or rules in Group I followed by one (1) violation of a rule in
Group I; or
* One (1) violation of a rule or rules in Group II, followed by two (2) violations.of a rule or
rules in Group J; or . ;
*¢ One (1) violation of a rule or rules in Group I, followed by one (1) violation of a rule or
rules in Group II, followed by one (1) violation of a rule in Group I

The Company will make every effort to thoroughly investigate all.disciplinary situations ina
reasonable amount of time. However; the Company will administer any and all violations that
are applicable in any disciplinary situation regardless of when Management was made aware of
the situation or when the situation occurred. The rules outlined below are not intended to cover
every example of unacceptable-conduct and employees’ will bé subject to discipline for other
improper or offensive conduct including any violations of the Company’s Policies and
Procedures. Similarly, a verbal warning or counséling may be used depending on the nature and
severity of the conduct. Supervisors and other members of Management may be held to a higher
siandard of rules dependent on the situation.

GROUP I Coe

Disciplinary Action for Group F Ruiles:

1" Offense: Written Reprimand..

ane Offense: Written Reptimand and three (3) days suspension without pay,
3 Offense: Termination of Employment

‘Indicates a documented verbal warning should be given prior to a Group 1 as a first
offense. (Documented warning is active for 1 year)

1. ‘*Abusing break periods or‘not properly working during working hours, including leaving
own department without permission from the supervisor.

2, *Bating, drinking, smoking, having food products, chewing gum, or tobacco products except
at designated times and in designated areas.

3, *Failure to meet company work standards in terms of hygiene and safety, quality, or
quantity. : ,

4. Unexcused late arrival or leave carly to/from work between 1 and 59 minutes. (4 times in a 6-
month period).

5. Habitual failure to scan your ID card (6 times in a 6 month period), abuse of the scanning
system or failure to give 48 hours advance notice for vacation days (5 in a 6 month period).

Case 1:21-cv-00229 Document 1-4 Filed 03/22/21 Page 3of5

 
 

EAST PENN manufacturing co., inc.

 

EAST PENN POLICIES AND PROCEDURES MANUAL

 

Revision No.7 |_ Effective Date: 11-1-02 Page 4 of 6 | Change # 3722

 

 

 

Approved By: Robert D, Harrop Document No,: EPPM\PERSISECIV3A. DOC

 

6, Unintentional damage, neglect, mishandling, misuse of a machine, equipment, product, or
other company products/materials,

7. Failure to properly notify Company of absence for one day. (See Guidelines for Proper
Notification.)

8, *Failure to keep appointment made by the Company for professional services, including
physician appointment without prior cancellation and/or notification.

9, Use or display of obscene, abusive, inappropriate or harassing language, graphics, videos or
gestures towards co-workers, customers, vendors or visitors; spreading maliciously false
rumors; interfering with the job performance of co-workers, supervisors and managers, ~
customers, vendors or visitors; failure to work in a cooperative manner with ea-workers,
supervisors and management, customers, vendors and visitors. so

10, Reckless or inappropriate behavior in the workplace which regults.in or poses a general risk
of personal injury and/or property damage and/or environmental incident,

11. Removing protective guards from machinery except for cleaning ar-smaintenance purposes

and/or neglecting to return protective guards in place before operating the machinery,

12. *Neglecting to take a shower at the end of shift as required or failure to follow proper
hygiene practices as required in lead-exposed areas or under: Medical Removal Protection
(MRP).

13, *Failure to wear personal protective equipment (PRE) such as required by OSHA standards,
Health and Safety Department or job requirements. ~

14, *Having facia hair that will restrict the propér seal‘ef a respirator.

.15. *Failure to tie back and secure hair or failure to tuck in loose clothing/jewelry when working
around moving operating equipment or iiachinery.

16, * Welding without an appropriate permit. or not following proper welding safety procedures.

17, Blocking access to exits and/orteinergenoy equipment,

18, Failure to properly lockout. or.tagout equipment or machinery and/or impeding production by
failing to promptly remove'a: Jock and/or tag when work is completed.

19, Working in a confined space without a proper permit.

20, Using equipment ‘for purposes other than those for which it is designed,

21, Failure to follow falt protection procedures and practices as required by OSHA standards,

22, “Improper storage of oxygen, acetylene or other cylinders, or failure to store cylinders in an
upright, secured position,

23, *Failure to-properly use or store chemicals,

24. * failure to properly handle, or dispose of hazardous materials, solid/liquid wastes or
-- recyclable materials, t

25, Reckless or careless driving of company equipment or a company vehicle or reckless driving
of personal vehicle on company property. (See Fitness for Duty Policy)

26. Unauthorized use of personal cell phones during working hours or at anytime in a work area,
including but not limited to texting, talking, “Working hours” does not include scheduled
break and meal times, Taking photos or videos is prohibited at all times on company
property without Management authorization including, but not limited to the use of cell
phones or cameras,

27, Failure to report to the Company Medical Department any prescribed medications for
personal use that may interfere with Fitness for Duty.

28, Unauthorized access to electrical panel or failure to comply with proper code,

29, Unauthorized removal of company uniforms from company property.

Case 1:21-cv-00229 Document 1-4 Filed 03/22/21 Page 4of5

 
 

EAST PENN manufacturing co., inc,

 

EAST PENN POLICIES AND PROCEDURES MANUAL

 

 

 

 

Revision No.: 7 [ Bffeetive Date: 11-1-02 Page 6 of 6 | Change #3722
Approved By: Robert D, Harrop Document No. EPPM\WPERSIBECIGA.DOC

 

48. Interfering or improperly causing others to interfere with or destroy electronic and computer
records and systems. (Refer. to Computer Use and Acquisition Policy)

49, Leaving the plant during werking hours without proper notification to the department
supervisor or other member of Management.

50, Failure to properly notify Company of absence for 3 consecutive days. (See Guidelines for
Proper Notification)

51, Deliberate destruction, or the intent to deliberately destroy Company property or property of
fellow employees in any manner, or willful neglect which results in the damage of or intent
to damage, Company property or property of fellow employees in any manner,

52, Deliberately or willfully engaging in reckless or inappropriate behavior in the ‘workplace
which results in or poses a serious risk of personal injury and/or property damage-or
environmental incident, ; ss

53, Cutting or removing a lock:that is in place for lockout/tagout purposes without following the
proper procedure. ,

54. Three separate occurrences of 5 unexcused absence warnings within one rolling calendar
year, F

55, Theft of Company or other employees’ properly or committing/conspiring to do any illegal
activities at worl.

 

 

 

 

 

 

 

- ‘Record of Revisions
4 * T
Revision # Revision.Date | _ Description

3 Ld-10-11 | Change Number 1480 updated header and footer information
4 1-18-13. Update Code of Conduct violations Change#1782
5 48-14 Add G1,GIL,GI Termination Combination Change#2035
6 11-1-15 Revised wording to provide clarification Change#2567
7 10-23-17 Update Group 1 #5 violation Change #3722

 

 

 

Case 1:21-cv-00229 Document 1-4 Filed 03/22/21 Page5of5

 

 
